Citation Nr: 1243092	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a prostate disorder, to include a benign prostatic hypertrophy, and to include as due to herbicide exposure.

2. Entitlement to service connection for a low testosterone disorder, to include as due to herbicide exposure.

3. Entitlement to a compensable disability rating prior to October 28, 2011, and a rating in excess of 10 percent thereafter for the Veteran's service-connected hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969, to include a tour in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2011, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the June 2011 Board remand, the RO granted the Veteran's appeal for an increased rating for his service-connected bilateral hearing loss in April 2012.  The Veteran was assigned a 10 percent disability rating, effective October 28, 2011.  However, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased disability rating for bilateral hearing loss remains on appeal before the Board.

Finally, additional evidence was received into the record following the last supplemental statement of the case issued by the RO in April 2012.  This evidence has been reviewed and it does not pertain to the issues on appeal; a waiver of RO review in not required.  



FINDINGS OF FACT

1. The Veteran's prostate disorder, to include benign prostatic hypertrophy, did not manifest as a result of his military service, to include as a result of exposure to Agent Orange or other herbicides.

2. The Veteran's low testosterone disorder did not manifest as a result of his military service, to include as a result of exposure to Agent Orange or other herbicides.

3. On VA examination in July 2009, the Veteran had Level II hearing in the right ear and Level II hearing in the left ear. 

4. On VA examination in October 2011, the Veteran had Level I hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

1. The criteria to establish entitlement to service connection for prostate disorder (to include benign prostatic hypertrophy) to include as a result of exposure to Agent Orange or other herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2. The criteria to establish entitlement to service connection for low testosterone disorder, to include as a result of exposure to Agent Orange or other herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


3. The criteria for a compensable disability rating prior to October 28, 2011, and a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board finds that all duty to notify and assist requirements has been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the rating decision in this matter, notice letters were sent to the Veteran in June 2004 and August 2004 informed the Veteran of under 3.159(b)(1), gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  In addition, an April 2006 notice letter satisfied the notice requirements pursuant to Dingess.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran's VA treatment records have also been obtained to the extent possible and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted the VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this appeal, the Veteran was afforded several VA examinations in the development of his claims, most recently in October 2011 and November 2011. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he currently has a prostate disorder (to include benign prostatic hypertrophy) and a low testosterone disorder, to include as due to exposure to herbicides during his active duty service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

If a veteran, who served in the Republic of Vietnam was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 

The herbicide presumption, however, does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

According to the Veteran's service treatment records, no genitourinary issues (or prostate and testosterone disorders) were identified by the Veteran or from a physician examination at enlistment.  Records indicate the Veteran was treated for a urinary tract infection (UTI) in February 1969.  However, the April 1969 separation examination was silent of any complaint, treatment or diagnosis of any prostate or testosterone disorders. 

The Board notes that the Veteran was first treated for problems with his low testosterone by a private physician, Dr. L. Williams, in 2003.  The Veteran was also treated by Dr. P. Turpin in 2003 and 2004 who noted the Veteran had difficulty passing urine and a large prostate.  The Veteran was placed on several medications to assist with his low testosterone and prostate disorders.   Dr. Turpin's December 2003 treatment record indicates the Veteran continued to experience problems and received treatment for his prostate (to include benign prostatic hypertrophy) and a low testosterone disorders.  

In a November 2003 letter, Dr. R. L. Knight stated that the Veteran was diagnosed with an enlarged prostate and erectile dysfunction.  In addition, Dr. Knight's treatment records dated from November 2003 to January 2007 revealed the Veteran continued to receive treatment for his prostate and low testosterone disorders with testosterone injections and medication.  The Board finds that on the November 7, 2006, treatment record Dr. Knight wrote "agent orange" within his notes.  It is unclear, however, whether this indicated causation, or possible causation, of the Veteran's disorders by Agent Orange. 

The Veteran continued treatment for his low testosterone and enlarged prostate at the VA medical center according to the VA treatment records dated from July 2004 to September 2009.  There is, however, no objective finding or opinion from these VA treatment records that it is related to his military service, to include exposure to herbicides. 

Finally, the Veteran underwent a VA examination in November 2011.  It is noted that the Veteran was diagnosed and treated for erectile dysfunction, low testosterone, and benign prostatic hyperplasia since 2003.  Voiding dysfunction of increased urinary frequency and obstructed voiding was reported.  A physical examination was not conducted at the Veteran's request.  The examiner noted the Veteran did not have any benign or malignant neoplasm or metastases related to his current conditions.  Upon review of the evidence of record, the Veteran's lay history, and current symptomatology, the examiner opined the Veteran's disorders were "all less likely related to military service and/or any exposure to Agent Orange and most likely the results of the effects of aging."  The examiner cited to online medical information, WebMD, which indicates that "[b]y middle age and older, virtually all men experience some decline in testosterone."  Similarly, regarding benign prostatic hyperplasia, "[t]he prevalence of histologically diagnosed prostatic hyperplasia increased... to 40 to 50 percent in men aged 51 to 60."  The Veteran, whose date of birth is January 19, 1947, was 64 years old at this examination.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a prostate disorder and low testosterone, to include as due to herbicide exposure during service.  The Board is required to consider all possible theories of entitlement for service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran has a current diagnosis for benign prostatic hyperplasia and low testosterone as evidence by his post-service treatment records.  As such, he meets the first criteria for service connection: evidence of a current disability.

The Veteran's available service personnel records (in this case, his DD Form 214) show that he had overseas service in the Republic of Vietnam.  The Veteran's DD Form 214 also shows that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  Because the Veteran's service personnel records indicate that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered whether service connection is available on a presumptive basis due to herbicide exposure during service in the Republic of Vietnam. However, although the Veteran contends that he is entitled to service connection for his claims as he was exposed to Agent Orange during service, a prostate disorder (to include a benign prostatic hypertrophy) and low testosterone are not  diseases that have been found to be associated with exposure to herbicides such as Agent Orange.  See 38 C.F.R. § 3.309(e).  As his examination in November 2012 shows, he does not (and has not) have a malignant neoplasm or metastases (cancers) related to any of his diagnoses.  

Next, the Board has considered whether presumptive service connection is available under 38 C.F.R. § 3.309(a), which grants service connection for chronic diseases which manifest to a degree of 10 percent within one year.  There is no medical or lay evidence of a prostate disorder or low testosterone within one year of service.  Rather, the evidence demonstrates that the Veteran first sought treatment for this disorder in 2003 and that the symptoms had been present for about three months prior to the visit.  The Veteran has not contended that he had a prostate disorder or low testosterone within one year of service.  Therefore, service connection for a chronic presumptive disorder cannot be granted on this basis.

The Board has considered whether service connection is available on a direct basis. A review of the Veteran's service treatment records shows indication he was treated for a urinary tract infection in February 1969.  However, there is no indication of any residuals at separation.  There were also no complaints of or treatment for a prostate disorder or low testosterone at any time during active service and the Veteran does not allege otherwise.  The VA examiner of November 2011 opined that the Veteran's conditions were less likely than not incurred or caused by any event, injury, or illness in service.  As this examiner had reviewed the entire record, it is reasonable to infer that this statement encompasses the lone UTI that the Veteran had in service without recurrence.  The examiner provided a more likely etiology for the Veteran's claimed conditions which were supported by cited medical studies.  Here, the Veteran has not shown evidence of an in-service occurrence or aggravation of either disorder, and fails to meet the second criteria for a grant of direct service connection. 

The evidence indicates that any prostate disorder or low testosterone issues the Veteran has are not related to active service.  As noted, the Veteran has not contended that he has had a prostate disorder or low testosterone continuously since service.  The medical evidence does not show that the disorders, both diagnosed after service, was incurred in service, and the claims fail under 38 C.F.R. § 3.303(d). 

Finally, while the Veteran has contended that these disorders are related to herbicide exposure, he has not provided any other basis on which they could be related to service.  There is no medical evidence linking a prostate disorder (to include benign prostatic hypertrophy) and a low testosterone disorder to service or to herbicide exposure in service.  The Veteran is not competent to link his current disorders to herbicide exposure without supporting medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no basis on which to grant direct service connection.

The Board has considered all lay and medical evidence as it pertains to the issues. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 C.F.R. § 3.303(a).  The preponderance of the evidence is against the Veteran's claims for service connection for a prostate disorder (to include benign prostatic hypertrophy) and a low testosterone disorder.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  Therefore, the claims are denied.

Increased Rating

In this current appeal, the Veteran essentially argues that a disability rating in excess of 10 percent for his service connected bilateral hearing loss should be assigned.  For historical purposes, it is noted that service connection was established for the Veteran's bilateral hearing loss by the RO in a May 2007 rating decision. A noncompensable rating was assigned based on a review of the relevant contemporaneous evidence, effective June 21, 2006, the date the Veteran's claim was reopened.  In June 2009, the Veteran filed a claim for a compensable evaluation, which was denied by the RO in August 2009.  The Veteran timely appealed, arguing that his bilateral hearing loss was more severe than reflected by his current noncompensable rating.  Subsequently, in April 2012, the Appeals Management Center (AMC) granted the Veteran's claim assigning a 10 percent disability rating for his service-connected hearing loss, effective October 28, 2011.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in August 2009, VA must review the evidence of record from August 2008, to determine if there was an ascertainable increase in the Veteran's hearing loss disability.  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

On the authorized VA audiologic evaluation for rating purposes, in July 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
30
25
50
80
LEFT
30
30
55
85

The pure tone average of 46 for the right ear and 50 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  These audiometry test results equate to Level II hearing in the right ear and Level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

In October 2011, the Veteran was afforded another VA audiologic examination where the audiometric testing revealed puretone threshold as the following:




HERTZ



1000
2000
3000
4000
RIGHT
40
40
50
90
LEFT
35
40
60
80

The pure tone average of 55 for the right ear and 53.75 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level IV hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85. Based upon these numerical findings, the RO granted a 10 percent rating for bilateral hearing loss in error.  

Based on the evidence on the record, the Board finds the Veteran is not entitled to a disability in excess of 10 percent for his bilateral hearing loss.  While the Veteran may believe that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  As noted above, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen, supra. 

Significantly, the Board notes that in the present case the preponderance of the evidence is against assignment of a compensable rating for any period of time contemplated by the appeal.  However, the RO erroneously awarded the Veteran a 10 percent rating by finding the speech discrimination in the Veteran's right ear was 80 percent, when according to the October 2011 VA examination it was 92 percent.  As such, the Veteran is already in receipt of a disability rating higher than what he should have been awarded; here, the appropriate disability rating should have been at the noncompensable level. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has claimed an increased disability in his service-connected bilateral hearing loss, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise and in groups. In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  In addition, as stated, the Veteran current disability rating is higher than what he is qualified for.  Therefore, the Board finds that such manifestation of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule. 

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Therefore, the Board finds that a TDIU is not raised by the record. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a prostate disorder, to include a benign prostatic hypertrophy, and to include as due to herbicide exposure, is denied.

Entitlement to service connection for a low testosterone disorder, to include as due to herbicide exposure, is denied. 

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected hearing loss is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


